Case: 17-15684      Date Filed: 09/11/2019   Page: 1 of 16


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-15684
                         ________________________

                    D.C. Docket No. 2:11-cv-00464-JZ-WC

KESIA J. PERRY,

                                                              Plaintiff-Appellant,

VALENCIA AARON, et al.,

                                                                         Plaintiffs,


                                    versus


ALABAMA BEVERAGE CONTROL BOARD, et al.,

                                                                       Defendants,

ALABAMA ALCOHOLIC BEVERAGE CONTROL BOARD,

                                                           Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                             (September 11, 2019)
              Case: 17-15684     Date Filed: 09/11/2019    Page: 2 of 16


Before ROSENBAUM, BRANCH, and DUBINA, Circuit Judges.

PER CURIAM:

      Kesia Perry sued her employer, the Alabama Alcoholic Beverage Control

Board (“ABC Board”), bringing claims of race discrimination, hostile work

environment, and retaliation under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq. The ABC Board filed a motion for summary judgment,

which was granted by the district court. Perry appealed and, in Perry v. Rogers,

627 F. App’x 823 (11th Cir. 2015) (per curiam) (“Perry I”), this Court reversed

and remanded Perry’s retaliation claim. Perry’s retaliation claim then proceeded to

trial, where a jury returned a verdict in favor of the ABC Board. Perry now

appeals the jury’s verdict, arguing that the district court misapplied the Perry I

mandate by instructing the jury that Perry’s suspension and nondisciplinary

counselings were not adverse employment actions and could not form the basis for

the verdict. Perry also argues that the district court made several erroneous

evidentiary rulings that, due to their cumulative prejudicial impact on her case,

demand reversal and a new trial.

      Because the district court’s jury instructions correctly applied the mandate

issued by this Court in Perry I and because we can discern no abuse of its

discretion in the district court’s evidentiary rulings, we affirm.




                                           2
                Case: 17-15684        Date Filed: 09/11/2019       Page: 3 of 16


                                           I.   FACTS1

       In Perry I, this Court affirmed the dismissal of Perry’s racially hostile work

environment claims. 627 F. App’x at 837. Thus, the sole claim before the district

court for trial was Perry’s Title VII retaliation claim. Id. at 834. Prior to trial, the

ABC Board filed a motion in limine to exclude any evidence or argument

“regarding or relating to claims which have been dismissed” as such evidence

would be prejudicial, irrelevant, confusing to the jury, and a waste of time. The

ABC Board also offered to stipulate to the first element of Perry’s retaliation

claim, “that Perry engaged in protected activity by filing a lawsuit in which she

alleged a violation of Title VII, . . . [and] . . . that her belief that she was entitled to

engage in that protected activity was a good faith belief.” But Perry refused to

accept the stipulation. In considering the ABC Board’s motion in limine, the

district court weighed the probative value of the evidence related to Perry’s

dismissed claims with the potential for prejudice and confusion under Federal Rule

of Evidence 403.2 It concluded that the ABC Board’s stipulation was necessary,

and agreed with the ABC Board that allowing Perry to present evidence of the

basis for her dismissed claims would be unfairly prejudicial to the ABC Board and


1
  Because we write for the parties, we assume familiarity with the facts laid out in Perry I, 627 F.
App’x at 825–830, and include only the relevant facts from Perry’s trial.
2
  Under Rule 403, “The court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.” Fed. R. Evid. 403.
                                                 3
              Case: 17-15684      Date Filed: 09/11/2019    Page: 4 of 16


potentially confusing to the jury. The court further explained that Perry would be

able to present evidence of the allegations in her Complaint—but not additional

evidence of underlying conduct that formed the basis for her dismissed claims, to

the extent the conduct was not already alleged in the Complaint itself. In order to

mitigate the potential for confusion or unfair prejudice, the court allowed ABC to

introduce evidence establishing that Perry’s other claims had been dismissed.

      A jury trial was held on November 27–30, 2017. At the beginning of the

trial, the district court instructed the jury on the elements of the retaliation claim as

follows:

      To succeed on this retaliation claim, Perry must prove each of the
      following elements by a preponderance of the evidence: one, she
      engaged in a protected activity, namely, her June 2011 lawsuit; two,
      ABC took an adverse employment action against her; three, ABC took
      this action because of her June 2011 lawsuit; and four, she suffered
      damages because of the adverse employment action.

The district court then told the jury that the ABC Board agreed “that Perry engaged

in a protected activity when she filed a lawsuit against ABC in June 2011,” and

had stipulated to the first element. Because the ABC Board had stipulated to the

first element of Perry’s retaliation claim, the jury was told to regard that element as

having been “conclusively proved without the need for further evidence.”

      Prior to the jury’s deliberation, the district court judge reminded the jury that

Perry claimed that the ABC Board “retaliated against her because she took steps to

enforce her lawful rights under Title VII of the Civil Rights Act of 1964 by filing
                                            4
              Case: 17-15684    Date Filed: 09/11/2019    Page: 5 of 16


this lawsuit. [She] claims [the ABC Board] retaliated against her by assigning her

to a new supervisor, Andy Knight, who unfairly scrutinized and disciplined her.

[The ABC Board] denies [Perry’s] claim, saying it acted for legitimate reasons.”

The judge then charged the jury with deciding whether the ABC Board “took an

adverse employment action against [Perry] by assigning her to a new supervisor

who unfairly scrutinized and disciplined her. . . . [and] whether [the ABC Board]

subjected [Perry] to abnormal monitoring or discipline.” The judge also instructed

the jury as follows:

      You have heard testimony about a variety of allegations related to
      events and actions that took place before plaintiff filed this lawsuit in
      June 2011. As I cautioned you at the beginning of the case, you may
      consider this information only as context for the retaliation claim
      before you today.

      I will remind you of my earlier instruction. You are not here to decide
      whether defendant discriminated against plaintiff, subjected her to a
      hostile work environment based on her race, or retaliated against her
      before June 2011. Those claims are not before you, and plaintiff is
      not required to prove that defendant actually discriminated against
      her. Your job is limited to deciding whether defendant retaliated
      against her for filing this lawsuit.

      I instruct you as a matter of law that the following are not adverse
      employment actions: events or actions before June 2011,
      nondisciplinary counselings, and the [] January 2012 suspension.
      These actions may not form the basis for your verdict in this case.

On November 30, 2017, the jury returned a verdict in favor of the ABC Board.

Final judgment was entered in favor of the ABC Board on December 11, 2017, and

Perry timely appealed.
                                          5
              Case: 17-15684     Date Filed: 09/11/2019     Page: 6 of 16


                           II.   STANDARD OF REVIEW

      “The mandate rule is a specific application of the ‘law of the case’ doctrine

which provides that subsequent courts are bound by any findings of fact or

conclusions of law made by the court of appeals in a prior appeal of the same

case.” Friedman v. Mkt. St. Mortg. Corp., 520 F.3d 1289, 1294 (11th Cir. 2008)

(internal citations and quotation marks omitted). “The law of the case doctrine and

the mandate rule ban courts from revisiting matters decided expressly or by

necessary implication in an earlier appeal of the same case.” AIG Baker Sterling

Heights, LLC v. Am. Multi-Cinema, Inc., 579 F.3d 1268, 1270–71 (11th Cir. 2009).

“Needless to say . . ., a district court cannot amend, alter, or refuse to apply an

appellate court’s mandate. . . . [T]he mandate must be followed.” Winn-Dixie

Stores, Inc. v. Dolgencorp, LLC, 881 F.3d 835, 844 (11th Cir. 2018).

      But this Court will not “nitpick the [jury] instructions for minor defects.”

Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1283 (11th Cir. 2008). “A

trial court is given wide discretion as to the style and wording of jury instructions,

and on appeal we review the court’s instructions only to determine that they show

no tendency to confuse or to mislead the jury with respect to the applicable

principles of law.” Samples v. City of Atlanta, 916 F.2d 1548, 1550 (11th Cir.

1990) (internal quotation marks and citation omitted). “[I]f the jury charge as a

whole correctly instructs the jury, even if it is technically imperfect, no reversible

                                           6
               Case: 17-15684    Date Filed: 09/11/2019    Page: 7 of 16


error has been committed.” Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1543 (11th

Cir. 1996)).

      “We review the evidentiary rulings of the district court for a clear abuse of

discretion.” United States v. Tinoco, 304 F.3d 1088, 1119 (11th Cir. 2002). We

will only grant a reversal if a party has established that “(1) its claim was

adequately preserved; (2) the district court abused its discretion in interpreting or

applying an evidentiary rule; and (3) this error affected ‘a substantial right.’”

Proctor v. Fluor Enters., Inc., 494 F.3d 1337, 1349 (11th Cir. 2007) (quoting

United States v. Stephens, 365 F.3d 967, 974 (11th Cir. 2004) (quoting Fed. R.

Evid. 103(a))).

                                 III.   DISCUSSION

      Perry raises two issues on appeal. She argues that the district court did not

follow the Perry I mandate and improperly instructed the jury that Perry’s

suspension and nondisciplinary counselings were not adverse employment actions

and could not form the basis for the verdict. She also argues that the district court

committed several evidentiary errors which, under the cumulative-error doctrine,

materially prejudiced Perry and require a new trial.

          a. Jury Instructions

      Perry argues that the district court failed to follow the Perry I mandate by

giving improper instructions to the jury that Perry’s suspension and

                                           7
              Case: 17-15684    Date Filed: 09/11/2019     Page: 8 of 16


nondisciplinary counselings were not adverse employment actions and could not be

considered when rendering the verdict. We disagree.

      In particular, Perry takes issue with the charge that instructed the jury that,

as a matter of law, “the following are not adverse employment actions: events or

actions before June 2011, nondisciplinary counselings, and the [] January 2012

suspension. These actions may not form the basis for your verdict in this case.” In

order to determine whether the district court complied with this Court’s mandate in

Perry I, we begin with the relevant portion of this Court’s opinion in Perry I:

      Perry contends that her placement under Knight’s supervision and his
      subsequent close monitoring and disciplinary decisions constituted an
      act of retaliation for filing her lawsuit. Perry filed her lawsuit on June
      14, 2011, and Goolsby assigned Knight as her supervisor the
      following month—in July 2011—even though Knight had not
      supervised anyone for several years. . . .

      During his tenure as Perry’s supervisor, Knight counseled Perry about
      punctuality, cooperation with coworkers, and compliance with the
      ABC Board’s rules. Perry also received two disciplinary actions—a
      written reprimand for tardiness and insubordination and a suspension
      for violating leave policies and procedures. Both of these acts
      constitute materially adverse actions. And, because Goolsby placed
      Perry under Knight’s supervision the month after she filed her lawsuit,
      a reasonable jury could find that the causation element is met. While
      we recognize that the ABC Board claims that it decided to have
      Knight supervise Perry to place a “buffer” between Goolsby—a
      person who was named as an individual defendant in the case—and
      Perry, it is also plausible that the ABC Board did so to have Knight
      further scrutinize Perry’s actions.

      Further, although a jury might find that the ABC Board had legitimate
      reasons for disciplining Perry, it might also find that Perry adequately
      rebutted these reasons by offering the testimony of Knight. . . .
                                          8
                Case: 17-15684       Date Filed: 09/11/2019       Page: 9 of 16




       Taking the facts in the light most favorable to Perry, we find that a
       genuine issue of material fact exists as to whether the ABC retaliated
       against Perry after she filed her lawsuit. Based on the close temporal
       proximity between the filing of Perry’s complaint and the subsequent
       disciplinary activity, a reasonable jury could conclude that Perry
       would not have been closely watched and then disciplined by Knight
       in the absence of her protected activity. Accordingly, we reverse and
       remand with respect to Perry’s retaliation claim.

Perry I, 627 F. App’x at 833–34 (emphasis added) (citation omitted). We

otherwise affirmed the district court. See id. at 842.

       Our examination of the district court’s jury instructions convinces us that the

district court did not amend, alter, or refuse to apply this Court’s mandate in Perry

I. The district court instructed the jury to decide whether the ABC Board “took an

adverse employment action against [Perry] by assigning her to a new supervisor

who unfairly scrutinized and disciplined her. . . . [and] whether [the ABC Board]

subjected [Perry] to abnormal monitoring or discipline.” Although this articulation

of the retaliation claim does not quote Perry I verbatim, 3 it aligns with Perry I’s

reasoning that “a reasonable jury could conclude that Perry would not have been

closely watched and then disciplined” if Perry had not filed her lawsuit against the

ABC Board. Id. at 834. Put differently, the Perry I opinion signaled that Perry’s




3
  The district court was not, of course, required to present the issue to the jury using the same
phrasing as the Perry I court. See Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1276 (11th
Cir. 2008) (“[T]he district court is given wide discretion as to the style and wording employed in
the instructions.”).
                                                9
             Case: 17-15684      Date Filed: 09/11/2019    Page: 10 of 16


retaliation claim turned entirely on whether the close supervision instituted by the

ABC Board and the subsequent discipline would not have otherwise occurred but

for Perry filing her lawsuit. Nothing in the district court’s instructions runs afoul

of this proposition.

      We recognize that suspensions may normally be considered to be adverse

employment actions. Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913, 920 (11th

Cir. 1993). And we do not foreclose the possibility that, depending on the

circumstances, nondisciplinary counselings could be considered to be adverse

employment actions as well. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.

53, 68 (2006) (plaintiff must show that a reasonable employee would have found

the challenged action materially adverse). Despite this backdrop, and for the

reasons set forth in our decision in Perry I, the district court did not err when it

instructed the jury that the two actions were not, in and of themselves on this

record, adverse employment actions. Our decision in Perry I very clearly stated

that because Perry did not argue to the district court that her suspension was an act

of retaliation, the issue was waived. See Perry I, 627 F. App’x at 833. As for the

nondisciplinary counselings, Perry I addressed at least one such instance, finding

that it did not constitute an adverse employment action. Id. at 832. As for any

other counselings, the jury instructions, taken as a whole, conveyed the idea




                                           10
             Case: 17-15684     Date Filed: 09/11/2019    Page: 11 of 16


(consistent with Perry I) that, on the record here, the nondisciplinary counselings

that occurred in this case could not, in and of themselves, constitute retaliation.

      As for the portion of the instruction that informed the jury that the

suspension and nondisciplinary counselings “may not form the basis of your

verdict in this case[,]” Perry argues that this conveyed the idea that the actions

could not be considered at all. We disagree. Perhaps in isolation, the statement

may have conveyed to the jury the idea that it could not consider the suspension or

nondisciplinary counselings at all. But in the context of the instructions as a

whole, it did not. Again, the district court charged the jury with deciding whether

the ABC Board “took an adverse employment action against [Perry] by assigning

her to a new supervisor who unfairly scrutinized and disciplined her . . . . [and

whether [the ABC Board] subjected [Perry] to abnormal monitoring or discipline.”

This charge adequately conveyed the idea that the two types of actions could be

considered by the jury in rendering their verdict—that is, the jury could consider

whether the suspension and nondisciplinary counselings occurred only because

Perry was being unfairly scrutinized; the suspension and nondisciplinary

counselings just could not—on their own—form the basis of a retaliation award.

      Thus, the district court correctly applied Perry I and, in doing so, properly

instructed the jury to decide whether an adverse employment action occurred when

Perry was assigned to a new supervisor who scrutinized and disciplined her after

                                          11
              Case: 17-15684      Date Filed: 09/11/2019   Page: 12 of 16


she filed her lawsuit in June 2014. And since the jury charge as a whole correctly

instructed the jury, we find no reversible error. See Bateman, 79 F.3d at 1543.

          b. Evidentiary Rulings

      Perry complains of three evidentiary rulings that she believes “prejudiced”

her. First, Perry argues that the district court erroneously allowed the ABC Board

to stipulate to the first element of her Title VII retaliation claim and further erred

by allowing the ABC Board to question her about her dismissed claims. Second,

Perry argues that the district court improperly prevented her from mentioning her

January 2012 suspension in the context of retaliation. Third, Perry argues that

“[t]he total effect of the district court’s errors was to materially prejudice Perry,”

such that she is entitled to a new trial.

      Before we begin, we note that deference is the hallmark of our abuse-of-

discretion review, and “requires that we not reverse an evidentiary decision of a

district court unless the ruling is manifestly erroneous.” United States v. Frazier,

387 F.3d 1244, 1258 (11th Cir. 2004) (citations and quotation marks omitted).

“The resolution of these questions lies within the sound discretion of the trial

judge,” United States v. Benton, 637 F.2d 1052, 1056 (5th Cir. 1981), and it is

“axiomatic that a district court enjoys ‘considerable leeway’ in making

[evidentiary] determinations.” Frazier, 387 F.3d at 1258 (citation omitted).




                                            12
             Case: 17-15684     Date Filed: 09/11/2019    Page: 13 of 16


      We first consider the issue regarding the stipulation and evidence of Perry’s

dismissed claims. Perry argues that the district court’s acceptance of the ABC

Board’s stipulation to the first element of Perry’s retaliation claim “was prejudicial

to Perry.” She also complains that the district court erred by allowing the ABC

Board to question her about the dismissed claims—but not allowing her counsel to

pursue the same line of questioning on redirect.

      Here, the district court concluded that ABC’s stipulation was necessary. It

also concluded that allowing Perry to present evidence related to her dismissed

claims would unfairly prejudice the ABC Board and be potentially confusing to the

jury. The court allowed the ABC Board to introduce evidence that Perry’s other

claims had been dismissed in order to mitigate the risk of prejudice and confusion.

Because the district court’s rulings on the stipulation and dismissed claims were

made under Rule 403, we review those determinations “for a clear abuse of

discretion.” Tinoco, 304 F.3d at 1120.

      With respect to the ABC Board’s stipulation, it is not uncommon for parties

to stipulate to an element of a claim, even in discrimination cases. See, e.g.,

Henson v. City of Dundee, 682 F.2d 897, 903 (11th Cir. 1982) (“The employee

belongs to a protected group. As in other cases of sexual discrimination, this

requires a simple stipulation that the employee is a man or a woman.”). And Perry

does not argue that the court mistakenly determined that the stipulation would

                                          13
              Case: 17-15684     Date Filed: 09/11/2019      Page: 14 of 16


prevent confusion. Nor does she argue that the district court wrongly calculated

that the evidence of her dismissed claims would be unfairly prejudicial to the ABC

Board. Likewise, she fails to challenge the district court’s reasoning that the ABC

Board should have been permitted to introduce evidence of the fact that Perry’s

other claims had been dismissed in order to mitigate any risk of unfair prejudice

and jury confusion. Instead, Perry’s only argument on appeal is that the “district

court’s rulings with regard to the stipulation and the questioning of Perry with

regard to her dismissed claims was prejudicial.” This argument is woefully

inadequate to establish reversible error. Because Perry has not established that the

district court struck the wrong Rule 403 balance in its evidentiary rulings related to

the ABC Board’s stipulation and evidence of Perry’s dismissed claims, we cannot

say that the district court clearly abused its discretion.

      We next consider Perry’s argument that the district court erred by

prohibiting her from mentioning her January 2012 suspension in the context of

retaliation. Perry argues that the district court’s ruling “severely hindered Perry’s

counsel during closing arguments to the prejudice of Perry.” As a threshold

matter, this single sentence is insufficient to establish any abuse of discretion by

the district court. But, even if we assume arguendo that Perry’s argument alleges a

legal error, we have already determined that the district court’s jury instruction on

this issue was directly in line with the Perry I mandate. We are bound, as the

                                           14
             Case: 17-15684      Date Filed: 09/11/2019    Page: 15 of 16


district court was, by the prior panel’s determination that the suspension was not an

adverse employment action. Thus, we cannot say that the district court’s refusal to

let Perry mention her January 2012 suspension in the context of retaliation was an

abuse of discretion.

      Before we consider Perry’s cumulative error argument, we note that Perry’s

disagreement with the district court’s evidentiary rulings is basically just a list of

complaints—she does not cite even a single case to establish the district court’s

evidentiary rulings were erroneous. But generic complaining (i.e., “the district

court made a decision that hurt my case”) is not a valid legal argument. Perry has

not identified any legal authority that would suggest the district court committed

legal error in its evidentiary rulings and thus has failed to show that “the district

court abused its discretion in interpreting or applying an evidentiary rule.”

Proctor, 494 F.3d at 1349 (citation and quotation marks omitted). We must

conclude that the district court did not abuse its discretion.

      Lastly, Perry asserts that she is entitled to a new trial under the cumulative-

error doctrine. See, e.g., United States v, Pearson, 746 F.2d 787, 796 (11th Cir.

1984). Perry argues that the total effect of the district court’s errors caused her

material prejudice, which deprived her of a fair trial. We disagree. Because Perry

has failed to establish any reversible error committed by the district court, her

demand for a new trial is without merit.

                                           15
             Case: 17-15684     Date Filed: 09/11/2019    Page: 16 of 16


                               IV.    CONCLUSION

      We can discern no abuse of discretion—let alone manifest error—in the

district court’s evidentiary rulings. The jury rendered its verdict in favor of the

ABC Board and, because the district court’s instructions complied with this

Court’s mandate in Perry I, we will not disturb the jury’s verdict.

      The district court’s judgment is hereby

      AFFIRMED.




                                          16